                                                            JS-6
 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11
                                           )
12                                         ) Case No.: SACV 16-01676-CJC (JCGx)
                                           )
13   RHONDA BECK and STEPHANIE             )
     SINOPOLI, on behalf of themselves and )
14   all others similarly situated,        )
                                           )
15                                         )
                  Plaintiffs,              )
16                                         ) JUDGMENT
            vs.                            )
17                                         )
                                           )
18   BANC OF CALIFORNIA N.A. dba,          )
     BANC HOME LOANS, f/k/a FIRST          )
19   PACIFIC TRUST BANK, FSB and           )
     PRIVATE BANK OF CALIFORNIA, )
20   and Does 1-10,                        )
                                           )
21                                         )
                  Defendants.              )
22                                         )
                                           )
23                                         )
24

25

26

27

28   //

                                         -1-
 1         Pursuant to the Order granting Plaintiffs’ Motion for Final Approval of Class
 2   Action Settlement and Motion for Attorneys’ Fees, Expenses, and Lead Plaintiffs’
 3   Awards, it is hereby ORDERED, ADJUDGED, and DECREED as follows:
 4
           1.     Judgment in this matter is entered in accordance with, and incorporates by
 5
     reference the findings of, the Order granting Plaintiffs’ Motion for Final Approval of
 6
     Class Action Settlement and Motion for Attorneys’ Fees, Expenses, and Lead Plaintiffs’
 7
     Awards and the parties’ Joint Stipulation of Class Action and FLSA Settlement and
 8
     Release (“Settlement Agreement”). Unless otherwise provided herein, all capitalized
 9
     terms used herein shall have the same meaning as defined in the Settlement Agreement.
10

11         2.     As provided by the Order, all Class Members who were mailed notice of the
12   settlement and did not timely opt out from the Settlement are hereafter barred from
13   pursuing, or seeking to reopen, any of the Released Claims, as defined in the Settlement
14   Agreement.
15
           3.     Without affecting the finality of the Judgment, the Court shall retain
16
     exclusive and continuing jurisdiction over the above-captioned action and the parties,
17
     including all Class Members, for the purposes of enforcing the terms of its Order, the
18
     Settlement Agreement, and this Judgment.
19

20         IT IS SO ORDERED, ADJUDGED, AND DECREED.
21

22

23         DATED:       January 7, 2019
24                                                __________________________________
25                                                       CORMAC J. CARNEY
26                                                UNITED STATES DISTRICT JUDGE
27

28


                                                 -2-
